OFFICE OF THE AlTORNEY     GENERAL   OF TEXAS
                      AUSTIN




Dear Birr

             ATTW:   Mr. Wa. B. Martin




                                         door the mum-
                                         to bhr omt8
ml.   A. J. Bryan, Jr., pm43a2


      *ent*no* apon writtan    morn *ppllo*tioa amde
      themtor bt tha d4irndant, tiled brf’ora thr
      trial   begins.   When the drfaadant baa no ‘ooun-
      841, the ooort #hall inftma ths defendant br
      hl4 right to makaruch 4ppllcation, and the
      oourt,*hall 6 point oou~4l to pr4~4n an4
      prcrrat   lama x f Uorirad by dafmdant.   In no
      aa8a #hall rrclntanor  br sorpmdrd arorpt whrn
      the proof shall *how and th8 jury *hell find
      in their vrrdiot thmt thr drrCandant her mvar
      baforr brrn oonvi4tad of a fa1ony.h bhla or
      lng      other Stata. Thle law is not to bs aon-
            J aa pravrhtin& the jury from pssaing cm
      the &ullt of thr drfrndant    but 80 may mtw
      aplsa of n&t gulltf.a
          The rffrot o? tharuipanrion of smt4nor under
thlr 4t4tutr is 8t4t4U to br 44 follow4 in the oaea ot
         ve. STATE, 214 8. W. 351:
BRI’lTIAFI
             Shrda? our im   the.   may bs a 4usjw.~l4d
                                       In 8ubh oasr


      be BO Lant4Uo~, 4nd th8 wrty is noi puniahrd,
      unlmr for 00144reason the rurpanffrdoentanoe
      be *et aaid 41 authorixea by the rtatutr
      * * ** (mpharir oum).
           Articlr 760, Coda of CrlsainrlPro44dw4,        ppro-
      vi&a*:

               In any 4984 QI ruapandrd rantrn68, et any
      timr    artrrth4 lx$lr4tion or tho tislraaararrrd
      a* p~lr~ant    bf tha jury, tha daf*ndaxltoclt
      make hi* writtan ew~rn motion for s::aawtrisl
      and dimleral   o? ruoh oara, *tatin& Ch4r4in
      that minor maa& fornar trial and oomiotlon ii4
      Jar not been oomlatrd     of, my frhny, vhioh
      motion ,,8hellb4 hsard’bg.+hr   oouct dutibg th4
      fire6 tami time aitrr aama is filed, If it
      spp4arr to the court, updn rush hemrim.!, that
Bon. A. 3. Bry4n, 8s.;~j1ag43


    thm drtra44nth84 not bran oonvlotad of say
     other frlony, the oourt *hall rntrr mordrr
    raolt~    th4 fact,and rbsll grant threrfand-
    ,ant a naw trial a ndlh4ll than Qirmlrr raid
    oauer. Aftrr.tha erttln arid4 anQ dl8mleral
     of any .judgmnt Of oom !Otlon as harain pro-
    vldrd f&, thr Saot of ruoh 8onvietIon ah8l.l
    not bs *horn or Inquirrd Into for any purport
    uorpt In 04848 whar4 th4drf8nd4nt h44 baan
    again i1kdid4d fbr a frlony and ‘iBVoko8 tha
    banat    o? this law."
          Thr sliaot of thir atatutr 18 drsorlbad ad fol-
lows in the oa46 bf QLARX VI, STATE, 54 5. W, (26) 127:
          n* * * !Fhat18 to may, that thr aoouard,
     at any tiim af'6orthr tern of hir oonviotIon
     ham upirrd, nay,,upon uhowIng that ha he4 not
     barn eubrrqu.4ntlfoontiotrd, br rslsarrd from
     thr su4pm44d mantanorby an order ottha court
     + + * That la to may, after the tiua ibr whloh
     one ir oorwloted and pleo84 unbar a su~pendrd
     rant4nor ha* l x p ir ritd,~
                               I8 not dthln th4 parr
     of thr court to reorll thcimaprh8Ion end laala
     thr ju&mont  tin81 * * +"
          FIn*llt, w4 *of108 Artlol4 779, Codo of Orimin-
al Proerdurr, which-proiib48:
     "6t?sPxwDxDSXRrBMcB MADB FINAL
           Upon the final oonvlctlon oi th4Qrfandant
     of may other frlon)r,.p4ndI8@  thr suspanrlon ot
     mantama, tha ma n6    &rahtlag euah quap4neIon
     rhall eattao  a olpiar to Ieeuo for th4 arralrtof
     t& 4rfon4ant, Ii h.4 18 not th4n in the oustody
     of mtoh oourt, in& dtjjring a term of tha
     ocurt *hall pronoun04 rantanco upon thr arlgl-
     n*l d\t annliof convIatIon, 4nd lh4ll oumubtr
     thr pun9 sbarsntof th4 first ylth ,thepuniahgant
     ot any *ubee.qusntoonvlotion    or convlatIon8,
     an&in   r~olt o4648 no n4w trial rh4ll bo grant44
     In th4 TLr86 OonViotlen."
             When, tharafore, the punishment of e defendant
Ron. A, k    Bryan, Jr.,   paer 4


I8 ai848rr44at a jail esntmo8 and a ftir lx4same
qWY&t, 4~d thr 86DO4nO4 ir euspandad,ha i8 nslthrr
liablr tar thr fin4 nor~boand to 84r?4 the jall *en-
tanoa, 4xorpt if and whan thr oandftione of Artlola
779, 4upr4, arirrr’.

           A)rtIola780, ruprk, authorln68 a 4Ienisral of
tha ohergsr “at enf tlma ltterthe 4x iration ot tha
6    arrarlrad4:~ pani8hmant.w (grphaa '18 ourr).   Irlth-
4hl  I8 etatata, nor my othrr etatuta, 'tcrksr    aognlzrncr
2 8 ~tlnrwhan l88488ad er rxtrndllrgor attroting tha
tlm  after which tha oars aratba 018nf88ed. It must
follow that thr *UEP~BE~OB period oorre8pcndr to tha
Jrll 88nt4na8, aftrr whiah the tfhargrsarr 8ubj6ot to
dirmia8el undar Artio1.r780, eupra.
          W4 am not unmindful OS tkafaot tkat thr ee-
888rsasmtof a fine, whan rantwoa i6 EUSp4d4d F thereby
baamar a44ning1488 as nrtth4r ths p4ym4nt of thr tin4
mey b4 rxaotrd nor will any add44 period of ruspanslon
maul t.  Thlr, hownwra nroersaril~  iollovm.
          ar turn now to your 84Oond qU48tiOB prrtaia~ab(
to the oo8t8 In thr 0684. Herr waln wa era ~oap8114d
to rroo@Ino the #f4ot of a rurprndrd amtrnoa a8 my-
late4 to thr 8uoc884Iv4rtrpr of oomiotion by the Jury,
4u4p4nrlon   ot aantanoe, jud5m4nt ot th4 dcmvt, 4nd thm
             In thlr oomrotIon   w4 quota aa fellow8 troa
             Pal. 12, 'p. 0..717 and 718:
           “Ju4gmatit’ and *88Bt4no4) ar8 not thr maam
     thin@8 that*0    U'4 4iEtinOt UId iU44p4bamb.
     Pntilra form42 mantimoe I8 not n4oraraz-yin a
      ro**oution for.dliadroaahor,In a frlony oas8
     36 is th4 &trf~Of tk¶ @l&e to rono~6s man-
     tenor oa tha julgmrnt of OOnViOEion md the
     emt~nar 18 ia
            3lYiuai
     %%h*"jWgmant,     whhiah4oaolu484 th4 prosaou-
     gon th thr trt4l oourti an4 a qreo;;gt,
      * --
        said to hma+b4m   oonvluta~ o a an-
       1 aantrno~    -Ein JJrOBOUBO4bbB         7n
     ~pEiiziTKr* -+--                 --
Ben. A, ~J. Bryan, Jr,,                   pa@ 5


                      In 8tlpJWt Of the88 rtatuauItr,                            there 18 oited
                     PB. STATB, 300 8. Vi. (26) 54, whlah
tb8 ea8@ df UeFADD?!Pi
hWld8.        $&ht     8ellB81101    1111l86 b8    prOltOWi8rd,            in        8    i&Onf
088%   IK&With8tMdi               th8 p~~18ho81ib    8888r88d  18 a p8-
OUld8~    fin8    Or d 38“g I. 88nt8llOa OT both; and th Oa88
Of Bcms       ~8.   STAT%       13 8. W. (id)     702,   WhlOh hold8 that
the “88llt@lW8”      aOll8tltUt88       th8 fiM1     jll&68lltia th8
 OaS8 fl'Om whiah an Rpp881 WY                         b8       t8k.L

             til'thrr,&&8r Arti        780, 8UPFa,     th0  OCUrt
 18 OOs6~&led 80 @8nt thr dOf8nd~nt a llertrfal.           8nd
diMi      th8 tWi84, 8ft8r the 8Xpir8tlOn Of the tim8        M-
 8888d    88 pUniSh#$tlt, UpOn OrOFlr   prOO?  that    th8 d8frnb-
 ant   he8 motm88nuhilr brrn aonrictrd af rrnathrrfrlonp.
 ahrn th18 18 dwb8, fOl’ IIll  pUrFOMS     the Ori&iMl      &l&J-
 men8 18 rendered o? no for61     and sfi8Ot   axorpt, only,
Wh6r8         the dOfWIdant, UpOn a 8Ubr8QU8nt    felony indiat-
amnt, 806k8         to iWOk   the 8Ueprnd.d    aentenae law i@aili.
             Aooordi ly# it oannbt b8 8aid that            th8 Irfentl-
6nt ha8 be8n "OonV     T ot84' wlthln th8 pUtView        Of thr
8ktUt88     OX Q 08t8.      HO 88Ot8B08 18 pCOllOUO8d,      h8nncr
8 iiS     jOdm8Xlt     18 IK’t l’6Zld8rrd; 8Ub88QUrntlf,     8 Zl8W
trlrl   llLIfb8 @.'8ntrd8nd the 6(181) 618~tl8886.         UndOr 8Wh
olrmaMmerr,         m do not brllrra th8t the ~odte may b,
valliUt 8rrrrrrd       asatnrt    thr a8P8ndant.

                      Th.  OElf     i~ti8fsOt~               8Mly8i8            Of       LI 8U8p8ndrd
 8aht8IIO0,           U?&38Y! tu     LtatUt88          d          IM88#   ill    Taxar,           18
 that th8 8ffOOt Oft Siba ~Xli8hWlt                                88888#86, in all IW-
 8 clot&,        f8    8U#p8nd8$,        8nd     th8       Only     8Ubr@QU8ti              faOttha8
 WI11 r8ndrr thr tbf'8ndmt oubjret to rrrving thr tti8,
 payit@ the fin8, al 888*8i8d by thr jury,  4d  OO8t8,
 Mmd othrmir*  8Uff8r the lnaltler of a convlctl.OntOI'
 a feleny, 18 that Of hl8 g8%    OOn?iOt86 Of another
 trlony during the period of the susprnrrion.
                      *8till@ th8t WI bJ3vrsatl8factorllganarr8Q
 your lnquirla8, we rcmaln
                                                                  ?8Cy truly             YOU%‘8

 zC8rOb                                                    ATTCIWXY Gl?kW?SAL CP                   TEXAS
                                                           By  N.en~~
                                                                ml116 C. $traklry
                                                            APPROVE0    AI)8 lrtnnt
              ATrcRwKY       GEWRFAL                         OPXRMW
 OR                                                         CCEbJITTKE
 WRK